85 Wash. 2d 151 (1975)
530 P.2d 334
RICHARD R. MILLER, Respondent,
v.
JOHN A. KENNEDY, Petitioner.
No. 43388.
The Supreme Court of Washington, En Banc.
January 16, 1975.
Wayne J. Davies, for petitioner.
Edward M. Lane, for respondent.
PER CURIAM:
We granted a petition for review of the Court of Appeals disposition of issues revolving about the doctrines of res ipsa loquitur and informed consent in a medical malpractice case. Miller v. Kennedy, 11 Wash. App. 272, 522 P.2d 852 (1974), petition for review granted, 84 Wash. 2d 1008 (1974).
*152 Our review of the record convinces us that the Court of Appeals did not err in its discussion or disposition of the issues involved. We can add nothing constructive to the well considered opinion of that court and, accordingly, approve and adopt the reasoning thereof.
The decision of the Court of Appeals is affirmed.